                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOSHUA HOWARD,

                          Plaintiff,
      v.                                          Case No. 17-cv-1353-pp

TONY MELI, JEREMY WESTRA,
and CYNTHIA RADTKE,

                        Defendants.
______________________________________________________________________________

  ORDER OVERRULING PLAINTIFF’S OBJECTIONS TO JUDGE JOSEPH’S
 NOVEMBER 22, 2019 ORDER (DKT. NO. 63) AND REQUIRING PLAINTIFF
       TO RESPOND TO THE DEFENDANTS’ SUMMARY JUDGMENT
______________________________________________________________________________

      Joshua Howard, a Wisconsin state prisoner representing himself, filed

this civil rights case under 42 U.S.C. §1983. He alleges that the defendants

transferred him from Waupun Correctional Institution to Green Bay

Correctional Institution in 2017 in retaliation for helping inmate Kristopher

Torgerson with a civil case. Dkt. Nos. 15, 16. On October 9, 2019, the court

referred the case to Magistrate Judge Nancy Joseph for pretrial proceedings.

Dkt. No. 62. On November 22, 2019, Judge Joseph issued an order denying the

plaintiff’s motion and supplemental motion to compel discovery, granting the

defendants’ motion for protective order as to Exhibits A and B and granting the

defendants’ motion to strike Exhibit C. Dkt. No. 63. The court received the

plaintiff’s objections to Judge Joseph’s order on December 16, 2019. Dkt. No.

64.




                                        1

           Case 2:17-cv-01353-PP Filed 08/04/20 Page 1 of 28 Document 68
      A party must object to a magistrate judge’s order on a non-dispositive

motion within fourteen days after being served with a copy of the order.1 See

Fed. R. Civ. P. 72(a). “The court must consider timely objections and modify or

set aside any part of the order that is clearly erroneous or is contrary to law.”

Id. “The clear error standard means that the district court can overturn the

magistrate judge’s ruling only if the district court is left with the definite and

firm conviction that a mistake has been made.” Weeks v. Samsung Heavy

Industries Co., Ltd., 126 F.3d 926, 943 (7th Cir. 1997). See also United States

v. Cloyd, No. 18-cv-196-pp, 2020 WL 806645, at *22 (E.D. Wis. Feb. 18, 2020).

I.    The Plaintiff’s Allegations

      This court recited the following facts the plaintiff alleged in support of his

claim that defendants Meli (the security director at Waupun), Westra (a

security captain at Waupun) and Radtke (another security captain at Waupun)

retaliated against him for exercising his First Amendment rights:

      The plaintiff alleges that he has been diagnosed with “Social Anxiety
      Disorder with Paruresis.” He also alleges that, at an early age, he
      was diagnosed with Gynephobia and that this diagnosis prevents
      him from using the bathroom in front of others. In addition, the
      plaintiff states that he has an irrational fear of taking showers in
      view of others, even those also taking showers.

      The plaintiff alleges that in 2015, the defendants referred him for a
      transfer to the Wisconsin Secure Program Facility (WSPF) and that
      he was ultimately “PRC’d” to WSPF. But WCI security staff withdrew

1 The plaintiff filed a cover letter with his objections stating that he received the
court’s November 22, 2019 decision on November 27, 2019. Dkt. No. 64-1. He
then had fourteen days—until December 11, 2019—to timely file his objections.
Under Fed. R. Civ. P. 6(d), the court adds three days because service was made
by mail; this means that the plaintiff had until December 16, 2019 to object.
The plaintiff timely filed his objections.

                                          2

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 2 of 28 Document 68
the referral to WSPF based on the plaintiff’s condition. Staff
determined that WSPF was not a suitable prison because the
“facilities” there are “open” compared to other maximum security
institutions.

The plaintiff alleges that he has been assisting another inmate with
a lawsuit against defendants Meli, Westra, and Radtke. On June 15,
2017, the defendants answered interrogatories that the plaintiff had
drafted for the inmate’s case. The following week, defendant Westra
had the plaintiff brought to the security offices at WCI. Westra asked
the plaintiff about the other inmate’s lawsuit and the plaintiff’s
relationship with the inmate. Westra also said that he was
considering transferring the plaintiff out of WCI. The plaintiff stated
that he wanted to remain there.

The plaintiff alleges that in July 2017, he had his routine program
review hearing, and he was placed at WCI for another year. On
September 26, 2017, however, the plaintiff received an emergency
pass to see his social worker, who told him that “Security” had
scheduled an emergency program review hearing so he could be
transferred to GBCI. The plaintiff wrote to the psychological services
unit (PSU), informed them of the pending transfer, and asked why
GBCI had not been placed in the same category as WSPF since the
showers at GBCI have chest-high dividers and the inmates’ upper
bodies are exposed to each other.

On September 29, 2017, the plaintiff had the review hearing;
defendant Radtke was the security officer present there. The plaintiff
told the committee that he did not understand why he needed to be
transferred—nothing had changed since the July hearing. He
objected to being transferred to GBCI given his diagnosis, and he
gave the committee several pages from his PSU file to corroborate
his diagnosis and to show the issues that had arisen when the 2015
transfer to WSPF had been considered. The plaintiff says the
committee handed the papers around the room, and he asked the
committee to reschedule the hearing so that the PSU could weigh in
on the proposed transfer. The committee declined to reschedule the
hearing and approved the transfer to GBCI, despite the plaintiff’s
objection. The plaintiff says that he was visibly distraught when he
left the hearing. Defendant Radtke escorted him to the pass officer’s
desk, and when the plaintiff did not say anything, Radtke said, “well
at least you will have less people asking you for help in filing lawsuits
at Green Bay.”

The plaintiff alleges that defendant Radtke knew of the plaintiff’s
condition prior to approving the transfer. He also alleges that
                                   3

  Case 2:17-cv-01353-PP Filed 08/04/20 Page 3 of 28 Document 68
      defendants Meli and Westra knew of his condition in 2015 when the
      plaintiff’s transfer to WSPF was rescinded.

      The plaintiff alleges that the defendants conspired to have him
      transferred to GBCI on an emergency basis for the dual purposes of
      (a) punishing him for prosecuting the other inmate’s case and(b)
      impeding any further assistance he might provide due to the mental
      and emotional deterioration he alleges was guaranteed to follow his
      transfer to GBCI. He asserts that such retaliation violated his rights
      under the First Amendment.

Dkt. No. 8 at 3-6 (record citations and footnotes omitted).

II.   Plaintiff’s Motion to Compel (Dkt. No. 47), Defendants’ Motion for
      Protective Order and to Strike (Dkt. No. 57), Judge Joseph’s Order
      Addressing the Motions (Dkt. No. 63) and Plaintiff’s Objections (Dkt.
      No. 64)

      The plaintiff filed a motion to compel asking the court to order the

defendants to produce the following materials: (1) any communications or

emails in which the defendants discussed Kristopher Torgerson or his lawsuit

against the defendants, as well as any documents or emails which “mention or

discuss” both Torgerson and the plaintiff2; (2) any materials related to the 2016

inter-institutional transfer of the plaintiff including, but not limited to, an email

attachment to DOC-051, any documents generated from Torgerson’s ICRS

complaint about the transfer, the cell hall logs from the transfer date if they

referenced the plaintiff, and any emails where the defendants referenced the

transfer; and (3) any materials related to the transfer of inmates Ralph

Armstrong, Tobarus Porter and Yusef Williams from Green Bay. Dkt. No. 47.


2
 In her ruling, Judge Joseph stated that the motion to compel sought emails
related to Torgerson’s criminal case. Dkt. No. 63 at 2. That is incorrect; the
motion sought emails in which the defendants discussed Torgerson or his civil
lawsuit against the defendants, or any emails at all referencing the plaintiff and
Torgerson.
                                         4

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 4 of 28 Document 68
      A.     Emails Related to Inmate Torgerson’s Case or Mentioning Plaintiff
             and Inmate Torgerson

      The plaintiff said that he made two requests of the defendants, asking for

“all communication and e-mails involving the defendants discussing inmate

Kristopher Torgerson or his lawsuit against the defendants” and “all documents

and e-mails which mention or discuss both inmate Kristopher Torgerson and

the plaintiff.” Dkt. No. 47 at 5. He indicated that he’d asked for these emails

because while the defendants had asserted that they didn’t know that the

plaintiff was helping Torgerson with his civil lawsuit, “AAG Richard Dufour”

stated that that “[w]e” had found out that the plaintiff was helping Torgerson or

a friend “in some civil matters as a jailhouse lawyer.” Id. at 6 (citing the

defendants’ proposed findings of fact). The plaintiff asserted that Dufour—who,

the defendants explain, was the prosecutor in Torgerson’s criminal case—

completed that prosecution in March of 2017; he concludes that as of that

date, Dufour knew that the plaintiff was helping Torgerson with his lawsuit

against the defendants, “while the defendants contend that they were not

aware that the plaintiff was assisting Torgerson until the instant action was

filed [in October 2017].” Id. The plaintiff asserted that this made any

communication between Dufour and the defendants “extremely relevant

considering that they may contain evidence that parties discussed the

plaintiff’s assistance in Torgerson’s lawsuit against the defendants months

prior to his transfer [which occurred sometime after September 2017].” Id.




                                         5

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 5 of 28 Document 68
      The defendants objected to the initial discovery request as overly broad,

unduly burdensome, not proportional to the needs of the case and irrelevant.3

Dkt. No. 50 at 2. They also objected because the only responsive emails they

retrieved pertained to inmate Torgerson’s criminal case, and thus were

irrelevant to the plaintiff’s allegations that the defendants retaliated against

him for helping Torgerson with Torgerson’s civil lawsuit. Id.

      The defendants provided with their response to the motion to compel a

single email, filed under seal. Exhibit A, Dkt. No. 51-1. The email mentions the

plaintiff and Torgerson, but it is dated March 13, 2018—after the plaintiff was

transferred. The defendants also provided a different string of emails, also filed

under seal. Exhibit B, Dkt. No. 51-2. While the plaintiff and Torgerson are

referenced in the email chain, there is no reference to the plaintiff helping

Torgerson with a civil case against the defendants—no reference to a civil case

at all—and nothing to indicate that anyone involved in the email chain was

frustrated with the plaintiff or wanted to punish him or retaliate against him.

      The defendants filed a motion for protective order as to Exhibits A and B.

Dkt. No. 57. They argued that Exhibit A should remain under seal because, if it

were unsealed, it could threaten the safety of a different, unrelated inmate


3 The defendants stated that, near the start of this case, the Department of
Corrections had conducted a search for emails in the three defendants’ email
accounts using the search terms “Howard” or Howard’s DOC number. Dkt. No.
50 at 2 n.1. The defendants explained that the search resulted in 2,611
potentially responsive emails which took a substantial amount of time to
review. Id. They indicated that their objections that the requests were overly
broad, burdensome and disproportional were based on the sheer number of
emails the defendants needed to weed through to find potentially relevant
emails. Id.
                                         6

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 6 of 28 Document 68
mentioned in the email, as well as other inmates, staff and the institution. Id.

at 2. The defendants argued that Exhibit B should remain under seal because

the court already had ordered sealed a document with similar content; they

also offered to provide the plaintiff with the exhibit in redacted from. Id. In

response to the defendants’ motion for protective order, the plaintiff stated that

he did not object to sealing Exhibit A because the defendants had provided

good cause to do so, and that he did not object to the disclosure of Exhibit B to

him in redacted form. Dkt. No. 61.

      Judge Joseph denied the plaintiff’s motion to compel the production of

the emails mentioning the plaintiff and inmate Torgerson and granted the

defendants’ motion for a protective order as to Exhibits A and B. Dkt. No. 63 at

7. Judge Joseph reasoned that the defendants had complied with the plaintiff’s

discovery demands by providing the emails responsive to those discovery

demands to the court under seal, (Exhibits A and B), the plaintiff had not

objected to Exhibits A and B remaining under seal and the defendants had

shown good cause for keeping them under seal. Id. at 7-8.

      In his objections, the plaintiff references Exhibit A and he says that the

March 13, 2018 email which references him, inmate Torgerson and their “case”

is relevant to the subject matter of his claim in that it meets the “extremely

broad” test for relevance. Dkt. No. 64 at 1. He cites to AM Int’l, Inc. v. Eastman

Kodak Co., 100 F.R.D. 255, 257 (N.D. Ill. 1981), in which the court stated that

the test for relevance in the discovery area is “an extremely broad one.” Id.




                                         7

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 7 of 28 Document 68
      The court will overrule the plaintiff’s objections. First, he misstates the

relevance standard for discovery. He is correct about the holding in AM

International; in that decision, the Northern District of Illinois quoted Wright

and Miller’s Federal Practice & Procedure in stating that “‘[I]t is not too strong

to say that a request for discovery should be considered relevant if there is any

possibility that the information sought may be relevant to the subject matter of

the action.’” Id. at 257. But that case was decided in 1981. In 1983, the rules

were amended; Fed. R. Civ. P. 26(b)(1) was “amended to add a sentence to deal

with the problem of over-discovery.” Advisory Committee Notes to the 1983

Amendments to Rule 26(b)(1). “The new sentence [was] intended to encourage

judges to be more aggressive in identifying and discouraging discovery

overuse.” Id. The rule now reads,

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and
      proportional to the needs of the case, considering the importance of
      the issues at stake in the action, the amount in controversy, the
      parties’ relative access to relevant information, the parties’
      resources, the importance of the discovery in resolving the issues, and
      whether the burden or expense of the proposed discovery outweighs
      its likely benefit. Information within this scope of discovery need not
      me admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b) (emphasis added). It is no longer true that a request is

relevant if there is any possibility that the information it seeks may be relevant.

Now the request must be proportional, and a party must show, among other

things, that the discovery is important in resolving the issues in the case.

      The court has reviewed the document in Exhibit A. It cannot be relevant

to show that the defendants retaliated against the plaintiff by transferring him,
                                         8

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 8 of 28 Document 68
because it was sent after the decision was made to transfer him and after he

was transferred. It makes no mention of the plaintiff’s transfer. It is not even

about the plaintiff. It does not mention the plaintiff helping Torgerson. It is not,

in any way, relevant to the plaintiff’s claim that, months earlier, the defendants

transferred the plaintiff to punish him for helping Torgerson prepare and file a

civil lawsuit against the defendants.

      Judge Joseph did not make a mistake in denying the plaintiff’s motion to

compel production of Exhibit A, and the court overrules the plaintiff’s objection

regarding Exhibit A.

      The plaintiff did not mention Judge Joseph’s ruling on Exhibit B in his

objection; the court assumes that when he saw the redacted version, he

realized that the email chain between Torgerson’s prosecutor and others had

nothing to do with the plaintiff’s transfer. The court has reviewed that email

chain; it had nothing to do with the plaintiff’s transfer. The statement by

Torgerson’s prosecutor that the prosecution team had learned that the plaintiff

was helping “Torgerson and/or a friend in some civil matters as a jailhouse

lawyer” does not tend to make it more or less likely that the defendants in this

case were aware that the plaintiff was helping Torgerson sue them, and that is

the basis for the plaintiff’s retaliation claim.

      Judge Joseph did not make a clear error (or any error) in denying the

motion to compel as to Exhibit B, and to the extent that the plaintiff intended

to object to Judge Joseph’s ruling regarding Exhibit B, the court overrules that

objection.


                                           9

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 9 of 28 Document 68
      B.        Plaintiff’s October 2016 Cell Hall Transfer

      In his motion to compel, the plaintiff asserted that in August 2016 he

was housed on the same side of the South Cell Hall as Torgerson, which

enabled them to talk about filing a lawsuit against the defendants “several

times a day at meals, library and recreation.” Dkt. No. 47 at 6. He complained,

however, that in the weeks after he drafted the civil complaint for Torgerson—

but a week before Torgerson’s lawsuit was filed—the defendants moved the

plaintiff to the North Cell Hall, which meant he could communicate with

Torgerson only through mail monitored by the institution. Id. at 6-7. In

discovery, the plaintiff asked for “all documents and communication records

which discuss the plaintiff’s transfer from cell H-35 in the SCH to cell K-22 in

the NCH.” Id. at 7. He also served a request that stated, “DOC 051 is an email

from Captain Bauer containing an attachment, a copy of which was sent to

Defendant Westra. Please produce documents contained in the attachment of

this e-mail.” Id. The plaintiff asserted that the defendants had objected to these

requests, arguing that they were not relevant and were outside the scope of the

claims on which the court had allowed the plaintiff to proceed; specifically

regarding the attachment to DOC 051, the defendants had indicated that that

attachment had to do with the plaintiff’s transfer within the institution, not his

transfer from the institution to another facility (which is the basis of the

lawsuit). Id.

      The plaintiff says that he responded, in essence, that moving him from

the South to the North Cell Hall was a first step in the process to prevent him


                                           10

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 10 of 28 Document 68
from helping Torgerson sue the defendants, and when that didn’t work, the

defendants transferred him out of the prison altogether. Id. at 7-8. He says that

he followed up by expanding his request, specifying that his request for “any

documents” related to this internal move included the cell hall logs for both the

North and South Cell Halls for the date he was moved “and any other

documentation of the move by the cell hall sergeants.” Id. at 8.

      In the motion to compel, the plaintiff asserted that the emails and cell

hall logs were relevant because “they may show that the defendants ordered

this move to separate the plaintiff from Torgerson, which would support the

plaintiff’s position that when the move failed to halt the progress of the action

against them, they took more drastic action.” Id. at 9. He also argued that

although the defendants continued to assert that they didn’t know the plaintiff

was helping Torgerson sue them, “after the plaintiff was moved in October of

2016, Torgerson filed a complaint specifically alleging that the move was

intended to prevent him from obtaining assistance in Case No. 16-cv-1432.” Id.

The plaintiff asserted that if the defendants were interviewed in relation to that

complaint, or if the inmate complaint examiner had informally discussed the

complaint with the defendants, it would explain why the inmate complaint

examiner was “inexplicably” copied on emails related to the plaintiff’s transfer.

Id.

      The defendants responded that the plaintiff’s transfer within Waupun

was irrelevant to his claims in this case. Dkt. No. 50 at 3. Specifically, the

defendants asserted that they had explained to the plaintiff that “Torgerson’s


                                        11

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 11 of 28 Document 68
lawsuit was not screened until December 1, 2016, almost four months after the

cell hall transfer.” Id. The defendants stated that they would not have learned

that Torgerson had sued them until after the court had screened Torgerson’s

complaint. Id. Despite their objection, they provided the court with “the emails

that [the plaintiff] seeks,” filed under seal. Id. at 4; Dkt. No. 51-3, Exhibit C.

      The plaintiff responded that Torgerson had e-filed his lawsuit on October

24, 2016. Dkt. No. 56 at 5. He claimed that he was “paired up” with Torgerson

all the time—at every meal, library pass, cell hall and recreation—in the

months before the cell hall transfer, and “it was apparent from their open

conversations that they were discussing a lawsuit against the defendants.” Id.

He asserted that while the transfer may have occurred for some other reason,

the emails and cell hall logs were relevant because one could draw an inference

that the plaintiff was helping Torgerson and that the move was designed to

thwart that assistance. Id. He found it “interesting” that the defendants had

not submitted for the court’s viewing any materials relating to Torgerson’s

inmate complaint about the plaintiff having been moved. Id. at 6.

      In the motion for a protective order, the defendants asked Judge Joseph

to strike Exhibit C. Dkt. No. 57 at 2-3. They repeated their objection that the

emails in the exhibit were irrelevant to the subject of the lawsuit, arguing that

the plaintiff should not be given access to an irrelevant document when the

defendants had provided it only in defense of their motion. Id. The defendants

opined that they should not have filed Exhibit C at all, and they asked the

court to strike Exhibit C. Id. The plaintiff responded that he did not object to


                                         12

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 12 of 28 Document 68
Exhibit C “being withdrawn,” but stated that he renewed his position that the

emails should be disclosed due to relevance. Dkt. No. 61.

      Judge Joseph denied the plaintiff’s motion to compel “discovery related to

[the plaintiff’s] cell hall transfer which the defendants provided as Exhibit C,”

because the contents of that document showed that the plaintiff was

transferred for reasons that had nothing to do with Torgerson. Dkt. No. 63 at 8.

She also noted that the plaintiff had stated in his response to the defendants’

motion for a protective order that he did not object to her striking Exhibit C. Id.

      The plaintiff first objected to the fact that Judge Joseph’s ruling

mentions only Exhibit C—it did not discuss his request for the documents

related to Torgerson’s inmate complaint about the transfer. Dkt. No. 64 at 2, 3.

He also points out that twice in her recitation of the facts, Judge Joseph

repeated the defendants’ assertion that Torgerson’s civil lawsuit had not been

screened until December 1, 2016, “almost four months after the cell hall

transfer.” Id. at 2 (citing Dkt. No. 63 at 4). The plaintiff asserted that he was

transferred from the South to the North Cell Hall on October 17, 2016, which

would have been six weeks (not four months) before Torgerson’s complaint was

screened on December 1, 2016. Id. He also argued that the relevant date upon

which the defendants likely would have known that Torgerson sued them

wasn’t the date on which the court screened Torgerson’s complaint, but the

date on which Torgerson requested a legal loan and a copy of his certified trust

account from the business office, which he asserts would have been “in the




                                         13

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 13 of 28 Document 68
weeks prior to the October 24, 2016 e-filing.” Id. He alleged that Judge Joseph

failed to respond to his correction of this error in his reply. Id. at 2-3.

      The plaintiff also argued that Judge Joseph didn’t address his request for

documents related to Torgerson’s inmate complaint about the plaintiff being

moved. Id. He asserted that within fourteen days after the plaintiff was moved

to the North Cell Hall, Torgerson filed a complaint alleging that the defendants

had intentionally moved him away from the plaintiff so the plaintiff couldn’t

help Torgerson with his lawsuit. Id. The plaintiff asserted that the inmate

complaint examiner, Muenchow, had “inexplicably emailed the Defendants

about the plaintiff’s transfer despite his sole designation as an Inmate

Complaint Examiner.” Id. The plaintiff wants to know whether Muenchow’s

decision on Torgerson’s complaint references a conversation he had with the

defendants in response to Torgerson’s allegations, or whether Muenchow

copied them on the decision, asserting that the documents “may demonstrate”

that the defendants had notice of “the protected activity” a year before he was

transferred to Green Bay. Id.

      Judge Joseph did not commit clear error. She reviewed Exhibit C—a

series of emails among Waupun staff about moving the plaintiff from the South

Cell Hall—and concluded that the move had nothing to do with the plaintiff’s

helping Torgerson with Torgerson’s lawsuit. The court has reviewed Exhibit C

and agrees. The emails are dated October 4 and 10, 2016—two to three weeks

before Torgerson filed his civil lawsuit, and months before Judge Adelman

screened it. Dkt. No. 51-3, Torgerson v. Wall, et al., Case No. 16-cv-1432 (E.D.


                                         14

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 14 of 28 Document 68
Wis.). The inmate complaint examiner, Muenchow, is one of the staff members

involved in the email chain, and the emails make clear that his involvement

had nothing to do with Torgerson or Torgerson’s ICE complaint (which would

have to have been made between October 25 and November 8, 2016, weeks

after the emails in Exhibit C).

      The plaintiff’s theory that at some point prior to Torgerson filing his civil

lawsuit on October 25, 2016, he would have applied for a legal loan and asked

for his inmate trust account and thus alerted the defendants to the fact that he

was suing them, is at best speculation. Even if the Waupun business office

knew that Torgerson had asked for a loan and his trust account statement, it

would not necessarily have known the defendants Torgerson planned to sue or

the subject of the lawsuit. And even if the business office had known, it does

not follow that the security director and two security captains would have

known.

      Finally, the plaintiff never has explained how cell hall logs—which

presumably would have shown when he left South Cell Hall and when he

arrived at North Cell Hall—would have any relevance to his theory that the

move was motivated by the defendants’ desire to separate him from Torgerson.

      The court overrules the plaintiff’s objections to Judge Joseph’s denial of

the motion to compel production of various documents relating to his transfer

from the South Cell Hall to the North Cell Hall.




                                        15

         Case 2:17-cv-01353-PP Filed 08/04/20 Page 15 of 28 Document 68
        C.    Documents Pertaining to Other Inmates

        In the motion to compel, the plaintiff stated that in response to discovery

requests, defendant Meli said he wanted the plaintiff transferred out of

Waupun because during the plaintiff’s fifteen-year stay there, he had become

very familiar with staff, other inmates and the daily operation of the institution,

and that Meli had “identified (3) inmates who had been similarly transferred

but refused to provide any further information.” Dkt. No. 47 at 10. The plaintiff

said he responded by asking for the identity of those three inmates, and that

Meli responded that the names that came to mind were Ralph Armstrong (at

Waupun from 1981 to 2002), Tobarus Porter (at Waupun 2010 to 2017) and

Yusef Williams (at Waupun 1996 to 2010). Id. The plaintiff said he then asked

for information about those inmates—any documents discussing their

transfers, including PRC4 paperwork, emails between facilities and emails

between staff discussing their transfers. Id. at 10-11. The plaintiff says the

defendants objected that his request was overly broad, unduly burdensome,

requested confidential information and was disproportional. Id. at 11. The

plaintiff responded that he was required to show that the defendants’ proffered

reason for transferring him was pretextual and that he needed to show that the

three inmates were not transferred for the reasons the defendants stated any

more than he was. Id. He asked the court to compel the defendants to produce

any materials related to the transfer of Armstrong, Porter and Williams from

Waupun. Id. at 13.


4
    Program Reclassification Committee.
                                          16

          Case 2:17-cv-01353-PP Filed 08/04/20 Page 16 of 28 Document 68
      In response to the plaintiff’s motion to compel, the defendants argued

that the details relating to these other inmates are not relevant to why the

plaintiff was transferred and that the request was too broad and was not

proportional to the needs of the case. Dkt. No. 50 at 4-5.

      The plaintiff replied with the bald assertion that “nobody has ever been

moved by security for being at Waupun for too long.” Dkt. No. 56 at 6. He

reiterated that the defendants had refused to provide proof that Armstrong,

Porter and Williams had been transferred for this reason, and asserted that if

they had provided the requested information and it had failed to support their

claims, that would show that they had “fabricated examples of similar moves in

an attempt to cover up their improper motives.” Id.

      Judge Joseph denied the plaintiff’s motion to compel the documents

pertaining to the other inmates. Dkt. No. 63 at 8. She determined that the

requested documents were not relevant and that even if Armstrong, Porter and

Williams were not transferred because they had been at Waupun for a long

time, that did not make it more or less likely that the defendants’ stated

reasons for transferring the plaintiff were pretextual and that the real reason

was retaliation. Id.

      In his objections, the plaintiff asks how emails and transfer documents

cannot be considered relevant. Dkt. No. 64 at 5. He said he asked for the

emails and transfer documents for those three inmates that he could refute

that defendant Meli had transferred them for being at Waupun too long, which




                                       17

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 17 of 28 Document 68
would make it more likely that Meli’s claim to have transferred the plaintiff for

the same reason was a pretext. Id.

      Judge Joseph did not commit clear error in denying the plaintiff’s motion

to compel production of documents about the transfers of Armstrong, Porter

and Williams. The plaintiff’s request layers speculation upon speculation. He

speculates that no one has ever been moved from Waupun for becoming too

familiar with the staff and procedures. He speculates that if he got the

information about the transfer of these three inmates—information dating back

eighteen years for one of them, ten years for another and three for the third—it

would show that they were transferred by these defendants, and that they were

transferred for reasons other than the length of time they’d been at Waupun.

      Even if every one of those speculations proved true, it would not show

that these defendants transferred the plaintiff to retaliate against him for

helping Torgerson. The plaintiff has not sued these defendants for lying or

being untruthful. He has sued them for retaliating against him for exercising

his First Amendment rights. Maybe if he had some indication that the

defendants had transferred other defendants in retaliation for exercising their

First Amendment rights, there could be some possible relevance to transfer

records of such defendants, but even then, the court would have to weigh the

proportionality of the plaintiff’s demands. His demands are entirely

disproportional to the needs of this case.




                                        18

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 18 of 28 Document 68
      The court overrules the plaintiff’s objections to Judge Joseph’s denial of

the motion to compel records relating to the transfers of Armstrong, Porter and

Williams.

      D.     The Plaintiff’s Reply: 2,611 Plaintiff-Related Emails

      For the first time in his reply in support of his motion to compel, the

plaintiff argued that the court should order the defendants to disclose the

2,611 plaintiff-related emails they referenced in their response to his motion

(see Dkt. No. 50 at 2 n.1 (“The search resulted in 2,611 potentially responsive

emails which took a substantial amount of time to review.”). Dkt. No. 56 at 2-3.

The plaintiff stated:

      [A]ll three defendants were placed in their supervisory positions at
      WCI in 2012, which was (5)+ years prior to the plaintiff’s transfer.
      During this period the plaintiff was not under criminal investigation,
      the defendants have acknowledged that he has never been
      suspected of planning an escape or soliciting staff and he only
      received (5) conduct reports, (4) of which were minors. Despite this
      period being relatively uneventful, the defendants sent an average of
      (435) plaintiff-related emails per year. Even if these emails fail to
      directly implicate the defendants they show that their observation of
      the plaintiff was extensive and the plaintiff can use the more detailed
      emails and the sheer volume to demonstrate that given their
      seeming fixation on the plaintiff, it would be unlikely that they
      remained unaware that the plaintiff spent most of 2016 huddled up
      with Torgerson, preparing the lawsuit and all of 2017 corresponding
      with Torgerson and sending him paperwork for the lawsuit.

Id. The plaintiff ended the reply brief by “mov[ing] the Court to order that the

Defendants disclose the (2,611) plaintiff-related emails . . . .” Id. at 7.




                                          19

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 19 of 28 Document 68
      Judge Joseph found that the plaintiff’s request that the defendants

produce the “2,261”5 emails was not properly before the court as a motion to

compel and denied the request. Dkt. No. 63 at 8.

      The plaintiff objected to Judge Joseph’s determination that the 2,611

plaintiff-related emails were not properly before the court as a motion to

compel. Dkt. No. 64 at 3-4. He argued that “the exculpatory number of emails

was implicitly within his document requests and he specifically included them

in his motion as soon as they were disclosed by the Defendants.” Id. at 4.

According to the plaintiff, the defendants’ late disclosure of the existence of so

many emails provided another potential way for him to establish that they had

to have been aware of his assistance to Torgerson in the eighteen months prior

to his transfer to Green Bay, given the fact that the three of them exchanged an

average of 435 emails for every 365 days that they held their positions prior to

the plaintiff’s eviction. Id. at 3-4.

      Judge Joseph certainly did not commit clear error in denying the

plaintiff’s demand that she order the defendants to turn over all 2,611 emails.

The plaintiff did not make an appropriate discovery demand for these mails

(despite his argument that the demand was “implied”). One cannot raise a

discovery demand in a reply in support of a motion to compel. That is what the

Federal Rules of Civil Procedure are for—to provide an orderly framework for

parties to exchange discovery through interrogatories, requests for produce and



5
 This appears to be a typographical error—both the defendants and the
plaintiff indicate that there were 2,611 emails, not 2,261.
                                        20

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 20 of 28 Document 68
requests for admission. Indeed, this court’s Civil Local Rule 37 requires a party

to confer in good faith with opposing counsel to try to work out discovery

disputes before asking for the court’s intervention, and to certify that he has

done so. Judge Joseph would have violated the structure of the federal and

local rules, and upended the discovery process entirely, had she ordered the

defendants to produce discovery that the plaintiff had not even requested.

      Even if the plaintiff had filed a discovery demand for every email the

defendants ever exchanged that mentioned him, such a demand would have

been overly broad. Given the number of years the defendants were at Waupun

with the plaintiff, there could be any number of reasons his name would have

come up in their mail exchanges—including the possibility that the plaintiff

filed lots of inmate complaints requiring investigation by the defendants. The

court notes that the plaintiff—an admitted “active litigant”—has filed nine civil

suits here in the Eastern District since 2005, as well as a habeas petition. The

court suspects the plaintiff was equally active in filing grievances at Waupun.

The plaintiff’s more narrow request that the defendants produce emails relating

to Torgerson’s civil lawsuit, or relating to the plaintiff and Torgerson, was much

closer to the mark.

      The court overrules the plaintiff’s objections to Judge Joseph’s denial of

his motion to compel.




                                        21

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 21 of 28 Document 68
III.   Plaintiff’s Supplemental Motion to Compel (Dkt. No. 49), Judge
       Joseph’s Order Addressing the Motion (Dkt. No. 63) and Plaintiff’s
       Objections (Dkt. No. 64)

       In his supplemental motion to compel, filed three weeks after the first

motion to compel, the plaintiff sought emails relating to what he characterized

as an “aborted” transfer of him to the Wisconsin Secure Program Facility in

2015. Dkt. No. 49. He asked the court order the defendants and two non-

parties, Mark Heise (Director of the Bureau of Offender Classification and

Movement at the Department of Corrections) and Brian Greff (whose position

the plaintiff does not identify), to produce: (1) any emails to which June Hunt

was a party and which discussed the plaintiff’s proposed 2015 transfer to the

WSPF; (2) the May 22, 2015 email sent by defendant Meli, identified in the

privilege log; and (3) the eleven emails involving defendants Meli, Mr. Heise and

Mr. Greff identified in the non-party privilege log. Id. at 18.

       The motion is eighteen pages long and, like the plaintiff’s other filings,

very detailed. The gist of the motion, however, is that the plaintiff had been

scheduled to be transferred to the WSPF on April 7, 2015 on a recommendation

to the Program Review Committee from defendant Meli. Id. at 2. The plaintiff

appealed the transfer administratively on April 14, 2015, and the appeal was

denied. Id. After a long description of many emails back and forth among many

people (including defendant Meli), the plaintiff asserted that the referral to

WSDF was “lifted.” Id. at 3-4. He said that he believed that the Department of

Justice made inquiries about the reason for the transfer and was “unsatisfied

with the responses,” so the DOJ ordered the transfer to be canceled “to


                                         22

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 22 of 28 Document 68
foreclose any future litigation by the plaintiff raising a retaliation claim.” Id. at

3-4. He indicated that he also believed that the “defendants” plural (despite

making no mention of defendants “intentionally rushed the transfer to GBCI in

the hope that the DOJ would not learn of their actions and interfere.” Id. at 4.

He said that he made his discovery demands “[i]n an effort to discovery the

reason for the aborted transfer . . . .” Id.

      The defendants objected to providing emails related to the plaintiff’s

near-transfer to WSPF in 2015 on the grounds that they were not relevant to

the plaintiff’s 2017 transfer to Green Bay, which is the transfer at issue in this

case. Dkt. No. 54 at 2; Dkt. No. 47-1 at 26. The defendants also asserted that

the May 22, 2015 email was a privileged attorney-client communication. Dkt.

No. 54 at 2. The defendants asserted that regarding the emails responsive to

the subpoenas the plaintiff issued to Mark Heise and Brian Greff, either Heise

or Greff had asserted attorney-client privilege regarding the eleven emails. Id.

at 3-5. The defendants argued that the plaintiff’s motion to compel production

of these emails should be denied on that basis. Id. at 5. Finally, the defendants

argued that the court should deny the plaintiff’s motion to compel related to a

subpoena the plaintiff issued to June Hunt because he failed to provide proper

notice of the subpoena. Id. at 6.

      Judge Joseph denied the plaintiff’s supplemental motion to compel. Dkt.

No. 63 at 14. She first determined that the defendants had not provided

enough information for the court to conclude that the emails were privileged

attorney-client communications. Id. at 12-13. Judge Joseph then turned to


                                          23

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 23 of 28 Document 68
relevance and she quoted a lengthy portion from the plaintiff’s reply brief which

explained his argument that emails related to his failed transfer to WSPF in

2015 were relevant to his claim in this case. Id. at 13-14. The court reproduces

that quote here.

      The Defendants continue to argue against the relevancy of the
      aborted 2015 WSPF transfer to this action. The defendants admit
      that on 4.08.15, Chilsen informed them that the plaintiff’s habeas
      hold did not prevent his transfer to WSPF. (P-Ex. P, Adm. 11 at 3-4)
      The defendants admit that in May of 2015 the DOJ made inquiries
      about the motivation for transfer and that in June of 2015 the
      Warden informed Meli that the DOJ wanted the transfer rescinded.
      (P-Ex. P, Adm. 9, 13 at 3-4) On 3.06.17, Meli stated in an email that
      he could not “move inmate Howard per litigation and the DOJ.” (D-
      Ex. 1015 at 1) When the warden asked Meli who he had in mind for
      transfer to GBCI on 8.21.17, he responded, “[o]bviously Joshua
      Howard but I doubt the DOJ will let me move him.” (P-Ex. X at 1)
      Despite this, the defendants state that they have “no recollection
      and/or knowledge” of the DOJ requesting that the transfer be
      rescinded, (P-Ex. D, Req. 2 at 2), and deny that the DOJ directed
      them to schedule a PRC hearing so that his placement could be
      changed from WSPF back to WCI or that the DOJ directed that the
      transfer be recalled due to its belief that it was improperly motivated.
      (P.-Ex. P, Adms. 14-16 at 4-5) Furthermore, Meli did not notify or
      contact the DOJ despite acknowledging that they would likely not
      allow the plaintiff to be transferred and only verified with the OLC
      that he did not have a habeas hold prior to his transfer. (D.-Ex.
      1014)

      The defendants confirm that the 2017 GBCI transfer was issued for
      the same reasons as the attempted 2015 transfer, “as they had not
      abated.” The defendants have tied the legitimacy of the 2017 transfer
      to that of the 2015 attempted transfer so it is relevant if the DOJ
      found that it reeked of retaliation and took the unusual step of
      vetoing a security transfer made by the Security Director of a DOC
      facility. It is also relevant to see what the defendants were told at the
      time as they continue to have no memory of the DOJ’s intervention
      and repeatedly contend that the transfer was quashed due to the
      habeas hold.

Id. (quoting Dkt. No. 60 at 3-5). Judge Joseph concluded that this explanation

did not show how what happened in 2015 could be relevant to the plaintiff’s
                                         24

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 24 of 28 Document 68
claim that in 2017 the plaintiffs transferred him in retaliation for his helping

Torgerson, or how discovery relating to the 2015 events could lead to

information relevant to the allegations in this case. Dkt. No. 63 at 14.

      The plaintiff objected to Judge Joseph’s decision. Dkt. No. 64 at 5-7. He

concedes that the emails concerning the WSPF transfer “are not directly related

to the main reason that the plaintiff was transferred to Green Bay,” but he

asserts that this does not render them irrelevant. Id. at 5. The plaintiff explains

that if the defendants attempted to transfer him in 2015 for filing a class action

against them, this makes it more likely that they engaged in similar conduct in

this case. Id. at 5. The plaintiff also objects to Judge Joseph’s finding that the

defendants’ opposition to the subpoenas could be construed as “relevancy

objections” to emails 2-4. Id. at 6. And the plaintiff contends that even if was

proper for Meli to assert relevancy objections to documents subpoenaed from

non-parties, no one can be said to have made relevancy objection to the

remaining emails, 5-12. Id. at 6-7. He asserts that the subpoenaed documents

must be produced as there is no other standing objection made by the non-

parties. Id.

      Judge Joseph did not err in concluding that the events surrounding the

2015 “aborted” transfer are not relevant to this case. Under Fed. R. Evid. 401,

evidence is “relevant” if “it has any tendency to make a fact more or less

probable than it would be without the evidence” and “the fact is of consequence

in determining the action.” The plaintiff has alleged in this case that the

defendants transferred him to Green Bay in 2016 to retaliate against him for


                                        25

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 25 of 28 Document 68
helping Torgerson prepare a lawsuit against them in 2016. Nothing that

happened in 2015 can make it more or less probable that in 2016, the

defendants retaliated against the plaintiff for something he did in 2016.

      The plaintiff appears to believe that this lawsuit is about the fact that the

defendants transferred him without telling the truth about why they did it.

Again, that is not the subject of this lawsuit, and if it were, it wouldn’t be in

federal court. It is not a federal offense, or a violation of the federal

Constitution, for a prison official to transfer an inmate from one facility to the

other and not tell the truth about the reason why. It might not be ethical for a

prison official to lie about the reason for a transfer. But it is not a violation of

federal law or the Constitution. The court allowed the plaintiff to proceed on a

claim that the defendants retaliated against him for exercising his First

Amendment free speech rights by helping Torgerson. That is the subject of the

lawsuit, and the plaintiff is entitled to evidence that makes that fact more

probable.

      The defendant believes that the defendants are lying when they say they

did not find out he was assisting Torgerson until after Judge Adelman screened

Torgerson’s civil rights complaint. He believes that they are lying when they say

they moved him because he had become too familiar with WCI staff and

procedures. He wants to show that the defendants are liars, and believes that

any evidence showing that they are liars, no matter how attenuated, will show

that the real reason they transferred him was to retaliate against him for

helping Torgerson sue them. His reach is too broad. Even if the evidence the


                                          26

        Case 2:17-cv-01353-PP Filed 08/04/20 Page 26 of 28 Document 68
plaintiff seeks proved that any of these defendants had lied—and the court

confesses that it is mystifies as to how it could—that evidence would not be

admissible to show their character as liars; Fed. R. Evid. 404(a)(1) prohibits

admitting evidence of a person’s character trait to show that on a particular

occasion, that person acted in accordance with that trait. And while it is true

that under Rule 26(b)(1), a party does not have to show that evidence is

admissible, in this case, the fact that the evidence would be inadmissible

supports the court’s conclusion that it would be unduly burdensome to require

the defendants to produce the evidence.

      All of the other arguments between the parties—the issue of whether

subpoenas to non-parties were proper, and whether certain documents were

privileged—fall to the wayside in the face of the fact that whatever did or did

not happen in 2015 to result in the plaintiff not being transferred to WSDF (a

transfer that, apparently, he did not want, since he appealed it) has absolutely

nothing to do with whether the defendants transferred the plaintiff to Green

Bay in the fall of 2016 to retaliate against him for helping Torgerson sue them.

      The court will overrule the plaintiff’s objection to Judge Joseph’s denial

of his supplemental motion to compel.

IV.   Conclusion

      The court OVERRULES the plaintiff’s objections to Judge Joseph’s

November 22, 2019 order. Dkt. No. 63.




                                        27

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 27 of 28 Document 68
      The court ORDERS the plaintiff to file his response to the defendants’

motion for summary judgment in time for the court to receive it by the end of

the day on September 18, 2020.

      Dated in Milwaukee, Wisconsin this 4th day of August, 2020.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    Chief United States District Judge




                                      28

       Case 2:17-cv-01353-PP Filed 08/04/20 Page 28 of 28 Document 68
